Citation Nr: 0022528	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-15 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran was a member of the Wisconsin Army National Guard 
from March 1976 to March 1977 and had active duty service 
from March 1977 to June 1978.  His claim comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 1998 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin, which declined 
to reopen his claim for service connection for a low back 
condition on the basis of new and material evidence. 


FINDINGS OF FACT

1.  A September 1984 rating decision denied service 
connection for arthritis of the low back, as no such 
condition was shown in service or during the one-year 
presumptive period.

2.  A January 1988 Board decision found no new factual basis 
had been established to reopen the veteran's claim for 
service connection for arthritis of the low back on the basis 
that there was still no evidence of a low back condition in 
service and no post-service evidence of arthritis. 

3.  Since the January 1988 Board decision, the veteran has 
been diagnosed with degenerative changes at the L5-S1 level.  

4.  No competent evidence establishes that the veteran's low 
back condition is related to service.






CONCLUSIONS OF LAW

1.  A January 1988 Board decision which denied service 
connection for arthritis of the low back is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1100 (1999).

2.  The evidence received since the January 1988 Board 
decision is new and material; thus, the claim for service 
connection for a low back condition is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.156, 20.1105 (1999).

3.  The veteran's claim for service connection for a low back 
condition is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he currently suffers from a low back 
condition which began in service.  Service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  Certain chronic 
diseases, such as arthritis, may be presumed to have been 
incurred in service if manifest to a compensable degree (10 
percent) within one year of discharge from service.  See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. § 3.303(b) 
(1999). 

In this case, the RO initially denied the veteran's claim of 
entitlement to service connection for arthritis of the low 
back in a September 1984 rating decision.  That decision was 
based on a finding that arthritis of the low back was not 
shown in service or during the one-year presumptive period.  
In 1986, the veteran attempted to reopen his claim.  A 
November 1986 rating decision, however, declined to reopen 
the veteran's claim for service connection for arthritis of 
the low back on the basis of new and material evidence.  That 
decision was upheld by a January 1988 Board decision, which 
concluded that there was no evidence of a low back condition 
in service and no post-service evidence of arthritis. 

I.  New and Material Evidence

The January 1988 Board decision is final and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100 (all Board decisions are final on 
the date of the decision, unless the Chairman orders 
reconsideration, or one of the other exceptions to finality 
apply.)  If new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108. 

Reviewing a final decision based on new and material evidence 
is potentially a three-step process.  See Elkins v. West, 12 
Vet. App. 209, 214-9 (1999).  First, the Board must determine 
whether the evidence submitted since the prior decision is 
new and material, which will be discussed below.  If "the 
Board finds that no such evidence has been offered, that is 
where the analysis must end."  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  Second, if new and material evidence has 
been presented, the claim is reopened and must be considered 
based upon all the evidence of record, to determine whether 
it is well grounded.  See Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995).  Finally, if the claim is well grounded, and if 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled, the Board may evaluate the merits of the claim.  
See Winters v. West, 12 Vet. App. 203, 206-7 (1999); Winters 
v. Gober, rev'd on other grounds, No. 99-7108 (Fed. Cir. July 
2000).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also involves a 
three-step analysis.  The first step requires determining 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

The January 1988 Board decision is final, as it was the last 
disposition in which the claim was finally disallowed on any 
basis.  The relevant evidence at that time consisted of the 
veteran's service medical records; private treatment reports 
from Dr. Sampica dated from 1981 through 1986; private 
treatment reports from Dr. Nelson dating back to 1965; a July 
1981 VA examination report; a transcript from a hearing held 
in March 1986; and lay statements from the veteran and his 
former spouse in support of his claim.  These records 
essentially show that the veteran was seen on numerous 
occasions in service for multiple joint pain, with no 
underlying pathology concerning the low back.  These records 
also reflect that the veteran was first diagnosed with 
lumbosacral strain in June 1980, but that arthritis was never 
found.  The Board determined that no low back condition was 
present in service, and that arthritis of the spine was not 
shown.

The evidence that must be considered in determining whether 
the claim may be reopened based on new and material evidence 
is that added to the record since the January 1988 Board 
decision.  Since that decision, the veteran has submitted 
evidence showing that he has arthritis of the lumbosacral 
spine.  An October 1997 VA outpatient treatment report 
includes a diagnosis of degenerative joint disease at the L5 
level.  A May 1999 VA examination report also includes a 
medical opinion that some degenerative changes were present 
in the lower back at the L5-S1 level. 

The Board finds this evidence to be new, as it was not of 
record at the time of the January 1988 Board decision and is 
not cumulative of any other evidence at that time.  In 
addition, because the evidence now shows that the veteran 
currently has arthritic changes of the lumbosacral spine, it 
is probative of the central issue in this case and so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board 
concludes that new and material evidence has been submitted 
since the January 1988 Board decision; thus, the claim for 
service connection for a low back condition must be reopened. 

II.  Well-Grounded Analysis

Turning to the second step of the Winters analysis, the Board 
must determine whether the veteran's claim for service 
connection for a low back condition is well grounded.  See 38 
U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  A well-grounded claim is defined as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy, 1 Vet. App. at 81.  
Section 5107 provides that the claimant's submission of a 
well-grounded claim gives rise to VA's duty to assist and to 
adjudicate the claim.  

A well-grounded claim for service connection generally 
requires a showing of (1) medical evidence of a current 
disability; (2) lay or medical evidence that a disease or 
injury was incurred or aggravated in service; and (3) medical 
evidence of a link, or nexus, between the current disability 
and the in-service disease or injury.  See Epps, 126 F.3d at 
1468.  Alternatively, a claim may be well grounded by showing 
a link to service based upon the application of the rule for 
chronicity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-497 
(1997).

Service medical records from the veteran's Army National 
Guard service and subsequent active duty show that he 
suffered from arthralgias of both hips, but that no low back 
problems were identified.  A December 1977 entry notes that 
the veteran was seen at an Air Force hospital where it was 
believed that he had "chronic arthritis of the left hip."  
A March 1978 medical board report shows no objective 
abnormalities of the spine.  X-rays of the lumbosacral spine 
were normal.  The diagnosis was arthraligias of both hips.  
It was thus recommended that the veteran be discharged from 
service due to his bilateral hip condition.  No mention was 
made of the veteran's lower back. 

Private treatment reports from M. W. Nelson, M.D., reflect 
that the veteran was seen for Perthe's disease of the left 
hip prior to service.  Subsequent reports from Dr. Nelson 
also show that the veteran was seen for hip pain prior to and 
immediately after service.  A June 1980 treatment report 
includes the veteran's history of intermittent back pain 
dating back to service.  X-rays of the lumbosacral spine were 
essentially negative.  Dr. Nelson concluded with a diagnosis 
of lumbosacral strain.  A December 1981 letter from Dr. 
Nelson to G. J. Sampica, M.D., states that the veteran had 
been examined in June 1980 for lumbosacral strain.  The 
veteran was seen by Dr. Sampica in December 1981 for 
complaints of chronic back pain, with no underlying pathology 
identified.  Dr. Nelson's notes from 1986 disclose that the 
veteran came to his office seeking help in establishing that 
he developed arthritis of the hips and back in service.  Dr. 
Nelson, however, was of the opinion that no arthritis was 
present.  

A July 1981 VA examination report includes the veteran's 
description of stiff and aching joints in his lower back and 
hip.  X-rays of the lumbosacral spine were normal.  The 
diagnoses included "completely reversible neglect of 
physical fitness, moderate obesity" and "intramilitary 
musculoskeletal symptoms, nonexertional, are suspicious of 
ethanol related etiology."  Thus, no underlying low back 
pathology was identified.  

VA outpatient treatment reports reveal that the veteran was 
seen at the rheumatology clinic in January 1986 where he gave 
a history of low back pain.  Again, however, no diagnosis was 
provided.  A December 1986 entry includes a diagnosis of low 
back pain of unknown etiology.  In April 1986, the veteran 
reported low back pain since service.  The diagnosis was 
mechanical low back pain.   A physical therapy report of 
January 1987 also documents the veteran's history of chronic 
low back pain since service.  It was noted that the veteran's 
job required a lot of bending over low tables and drill 
presses while working in a flexed position.  The clinician 
concluded that the veteran presented with postural mechanical 
low back pain from excessive flexed postures, and that his 
work situation was performed in a flexed posture at low 
levels.  X-rays of the lumbosacral spine performed in January 
1987 were negative.  None of these reports includes a medical 
opinion linking the veteran's back problems to service. 

VA outpatient treatment reports throughout 1997 show that the 
veteran had developed degenerative changes in his lower back.  
A May 1997 X-ray report shows evidence of spondylolyses of 
L5-S1.  An October 1997 entry attributes the veteran's 
complaints of low back pain to degenerative joint disease at 
the L-5 level.  These reports, however, include no medical 
opinion concerning the etiology of these conditions.

In May 1999, a VA physician reviewed the veteran's claim file 
and provided an opinion concerning the etiology of the 
veteran's low back condition.  Based on this review, the 
physician concluded that the veteran's complaints of back 
pain were occupationally related and developed subsequent to 
service.  The physician stated that "there is no indication 
whatsoever that there was ever any active duty injury to the 
lower back and it is the opinion of this examiner that there 
was no relationship in the current back complaints that this 
veteran has and his time in the service."

Based on the foregoing, the Board finds that the veteran has 
not submitted a well-grounded claim of entitlement to service 
connection for a low back condition because no medical 
evidence of record links this condition to service.  The 
service medical records do not reflect that the veteran had a 
chronic low back condition in service, nor was arthritis of 
the lumbosacral spine present during the one-year presumptive 
period after service.  Furthermore, the veteran was first 
diagnosed with a low back condition in June 1980 (low back 
strain), and arthritis was not identified until 1997, many 
years after the veteran's separation from service.  

Further, no opinion from a medical professional links the 
veteran's back problems to service.  In fact, a VA examiner 
in May 1999 stated that the veteran's back problems were 
unrelated to service, and that they were occupationally 
related and developed subsequent to service.  The Board notes 
that several VA outpatient treatment reports includes the 
veteran's history of low back pain dating back to service.   
Evidence which is simply a history recorded by a medical 
examiner, however, unenhanced by any additional comment by 
that examiner, does not constitute competent medical evidence 
of the nexus requirement set forth in Grottveit v. Brown, 5 
Vet. App. 91, 93 (1995).  See Leshore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Because this self-reported history was 
never confirmed by a medical professional, it is insufficient 
to render the veteran's claim well grounded.

The Board has also considered lay statements in support of 
the veteran's claim.  In a July 1981 letter, the veteran's 
former wife stated that the veteran had complained of low 
back pain as early as August 1978.  The veteran's father and 
two brothers also submitted a February 1998 statement in 
which they maintained that the veteran's low back problems 
began in service.  Finally, the Board considered the 
veteran's own lay statements concerning the etiology of his 
low back condition, including testimony presented at a Board 
hearing held in June 2000.  At his hearing, the veteran 
testified that his chronic low back pain had its onset in 
service.  He explained that he could not recall any specific 
injury, but attributed his back problems to carrying heavy 
equipment while in service.  

The Board does not question the veracity of these statements 
and lay persons may testify as to observable symptoms.  
However, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Since the record does not show that any of these 
individuals possess the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis pertaining to a low back condition, their lay 
statements cannot serve as a basis upon which to find the 
veteran's claim for service connection to be well grounded.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)). 

In the absence of competent medical evidence to support the 
veteran's claim that his low back condition is related to 
service, the Board concludes that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
Therefore, the VA has no further duty to assist the veteran 
in developing the record to support his claim.  See Epps, 126 
F.3d at 1469 ("[T]here is nothing in the text of § 5107 to 
suggest that [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well 
grounded' claim."). 

The Board also notes that the RO had informed the veteran in 
a Supplemental Statement of the Case in July 1999 of the 
current legal standard for what constitutes new and material 
evidence, and had previously provided him with the 
appropriate legal criteria for well grounding his claim and a 
merits review.  The RO, despite finding the claim not new and 
material to reopen, nonetheless obtained a medical nexus 
opinion in an unsuccessful effort to assist the veteran with 
his claim.  The veteran has had an opportunity to present 
evidence to well ground the claim, including his testimony 
before the Board.  Significantly, he testified that he had 
tried to talk to doctors about the cause of his disc disease, 
but they had not said anything to him.  

Taking all these factors into consideration, the Board finds 
that the veteran has not been prejudiced by the Board's 
decision in considering whether his claim is well grounded 
without further review by the RO after determining that the 
claim was reopened.  See Bernard v Brown, 4 Vet. App. 384, 
392 (1993) (the Board has the authority to decide all 
questions presented on the record before it that are 
necessary to its decision on a particular matter so long as 
prejudice to the claimant does not result from that action).  
The Board at this point is also unaware of any information in 
this matter that would put VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the veteran's claim.  See generally, McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  Obviously, if the veteran were 
to obtain evidence such as a letter from his doctor relating 
a current back problem to service, he may submit such 
evidence to the RO at any time for the purpose of reopening 
his claim.  In the absence of such evidence at the current 
time, the claim must be denied as not well grounded.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back condition is 
reopened.

In the absence of evidence of a well-grounded claim, service 
connection for a low back condition is denied. 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

